DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 1/21/2021, has been entered and made of record.
The Information Disclose Statements (IDS), filed on 9/10/2020 and 1/21/2021, are considered by the Examiner.
Response to Arguments
Presented arguments with respect to claims 21-40 have been fully considered, however they are not persuasive.  
Regarding the Double Patenting rejection, the Applicant filed a terminal disclaimer on 1/21/2021.  As a result, the Double Patenting rejection is withdrawn.
Regarding the U.S.C. 103 rejection, the Applicant states that “Joshi and Powell, taken separately or in combination, fail to teach or suggest the above cited language of claims 21, 27, and 34, respectively. In particular, Joshi and Powell, taken separately or in combination, fail to teach or suggest using kth-order Exponential-Golomb binarization when entropy coding / decoding a quantized sample value in an escape mode of palette mode coding/decoding.” (Paragraph 8 on page # of the Remarks). To support this statement, the Applicant provides several arguments. 

Argument #1: The Applicant argues that “Joshi does not address lossy coding of sample values in escape mode of palette mode coding/decoding.”  (Paragraph 8 on page 8 of the The Applicant agrees and notes that Joshi is even further from teaching or suggesting quantization or inverse quantization of sample values in escape mode of palette mode coding/decoding.” (Paragraph 8 on page 8 of the Remarks). The Examiner respectfully disagrees with the Applicant’s arguments for several reasons.

First, even though Joshi does not explicitly use the word “lossy coding”, Joshi in fact discloses the lossy coding of sample values.  It is well known with one with ordinary skills in the arts that lossy coding involves transformation and quantization: “There are two basic lossy compression schemes:  In lossy transform codecs, samples of picture or sound are taken, chopped into small segments, transformed into a new basis space, and quantized. The resulting quantized values are then entropy coded. In lossy predictive codecs, previous and/or subsequent decoded data is used to predict the current sound sample or image frame. The error between the predicted data and the real data, together with any extra information needed to reproduce the prediction, is then quantized and coded. In some systems the two techniques are combined, with transform codecs being used to compress the error signals generated by the predictive stage.” (Please see definition of “lossy compression” in Wikipedia for more details).  In his patent, Joshi discloses both transformation and quantization (i.e. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicates the difference between the coded block and the predictive block. An intra-coded block is encoded according to an intra-coding mode and the residual data. For further compression, the residual data may be transformed from the pixel domain to a transform domain, resulting in residual coefficients, which then may be quantized) [Joshi: col. 1, line 55-65].  In addition, Joshi also discloses the inverse quantization and the inverse transformation (i.e. Inverse quantization unit 108 and inverse transform processing unit 110 may apply inverse quantization and inverse transforms to a coefficient block, respectively, to reconstruct a residual block from the coefficient block) [Joshi: col. 38, line 15-18]. In addition, the title of Joshi’s patent, “Escape Sample Coding in Palette-Based Video Coding”, as well as illustrations, such as a palette-based encoding unit 122 in Fig. 2 [Joshi: col. 34, line 16; Fig. 2] and a palette-based decoding unit 165 in Fig. 3 [Joshi: col. 39, line 31-32; Fig. 3], as well as descriptions: (Techniques of this disclosure relate to palette-based video coding. For example, in palette-based coding, a video coder (a video encoder or video decoder) may form a "palette" as a table of colors for representing the video data of the particular area (e.g., a given block). Palette-based coding may be especially useful for coding areas of video data having a relatively small number of colors. Rather than coding actual pixel values (or their residuals), the video coder may code palette indices for one or more of the pixels that relate the pixels with entries in the palette representing the colors of the pixels. The techniques described in this disclosure may include techniques for various combinations of one or more of signaling palette-based coding modes transmitting palettes, deriving palettes, and transmitting palette-based coding maps and other syntax elements) [Joshi: col. 2, line 6-21], which all clearly indicates that Joshi system implemented coding or decoding the palette mode. Moreover, Joshi also indicates his system also coding the escape mode of the palette mode ((i.e. video encoder 20 may encode an indication that the final position of row 268 is an escape sample (e.g., index 4), as well as an indication of the sample value) [Joshi: col. 47, line 18-20]; (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]; (i.e. When performing implicit escape signaling, video encoder 20 may encode, for a particular sample value of a block, data that represents the additional index to indicate that the additional sample is coded as an escape sample (e.g., a sample that does not have a color value represented in a palette for coding the block). Video encoder 20 may also encode the color value(s) of the escape sample.) [Joshi: col. 16, line 10-16]).  Furthermore, Joshi emphasizes that his techniques can be modify to code and decode other syntax elements in the palette mode: (i.e. The techniques described in this disclosure may include techniques for various combinations of one or more of signaling palette-based coding modes transmitting palettes, deriving palettes, and transmitting palette-based coding maps and other syntax elements) [Joshi: col. 2, line 6-21].  Hence, it is clear from Joshi’s descriptions that his system and methods implementing the lossy coding/decoding (i.e. transformation, quantization, inverse transformation, and inverse transformation) of sample values in escape mode of palette mode.  As a result, the Applicant arguments “Joshi does not address lossy coding of sample values in escape mode of palette mode coding/decoding” and “Joshi is even further from teaching or suggesting quantization or inverse quantization of sample values in escape mode of palette mode coding/decoding” are not persuasive.  

Argument #2: “Joshi is even further from teaching or suggesting using kth-order Exponential-Golomb binarization when entropy coding/decoding a quantized sample value in an escape mode of palette mode coding/decoding” (Paragraph 2 on page 9 of the Remarks).  The Examiner respectfully disagrees with this argument.  

First, as it was discussed in the response for the Argument #1, Joshi discloses lossy coding of sample values in escape mode of palette mode coding/decoding.  Second, Joshi also discloses that his system implement kth-order exponential Golomb code (i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]. As a result, the Applicant argument “Joshi is even further from teaching or suggesting using kth-order Exponential-Golomb binarization when entropy coding/decoding a quantized sample value in an escape mode of palette mode coding/decoding” is not persuasive.  

Argument #3:  “Even if arguendo Joshi generally describes coding/decoding of a color value of an escape sample, Joshi does not indicate how the coding/decoding is performed. Thus, Joshi fails to teach or suggest "for an escape mode of the palette mode: ... encoding the quantized sample value for the color component of the unit using a kth-order Exponential-Golomb binarization of a syntax element that represents the quantized sample value for the color component of the unit, wherein the kth-order Exponential-Golomb binarization is independent of any unit-level quantization parameter for the unit" ( as recited in claim 21 ), "for an escape mode of the palette mode: decoding the quantized sample value for the color component of the unit using a kth-order Exponential Golomb binarization of the syntax element without any parsing dependency on a unit-level quantization parameter for the unit" ( as recited in claim 27), or "for an escape mode of the palette mode: decoding a quantized sample value for a color component of the unit using a kth-order Exponential-Golomb binarization of a syntax element that represents the quantized sample value for the color component of the unit without any parsing dependency on a unit-level quantization parameter for the unit" (as recited in claim 34)” (Paragraph 2 on page 9 of the Remarks).  The Examiner respectfully disagrees with these arguments and conclusion.  

First, Joshi discloses that his system can code a block sample in the escape mode (i.e. The techniques of this disclosure also relate to coding a block of samples based on whether any samples of a block are coded as escape samples. For example, as noted above, the techniques of this disclosure may be used to indicate whether any samples are coded as escape samples of a palette-coded block. In instances in which a block does not include escape samples and when the size of a palette is one, video encoder 20 and video decoder 30 may be configured to automatically determine that all samples of the block have the same index value (e.g., the only entry of the palette). Video encoder 20 and video decoder 30 may also, therefore, skip the coding of other all other data used to determine palette indices of the block. For example, video encoder 20 and video decoder 30 may skip the coding of the SPoint flag, index signaling, and data associated with runs of palette indices) [Joshi: col. 29, line 17-32].  It is noted that the block sample in video coding includes luminance and chrominance data (i.e. color sample). Second, Joshi in fact discloses the palette coding of a block data that includes color data (i.e. For example, according to aspects of this disclosure, data indicating a run of palette indices in a block of video data may be coded based on a maximum possible run value for the block. That is, video encoder 20 and video decoder 30 may determine, for a pixel associated with a palette index that relates a value of the pixel to a color value in a palette, a run length of a run of palette indices being coded with the palette index of the pixel. Video encoder 20 and video decoder 30 may also determine a maximum run length for a maximum run of palette indices able to be coded with the palette index of the pixel. Video encoder 20 and video decoder 30 may then code data that indicates the run length based on the determined maximum run length) [Joshi: col. 31, line 21-26].  Moreover, Joshi provides multiple descriptions how to code of an escape sample in the escape mode (i.e. In instances in which at least one sample in a block of samples coded using palette coding is coded as an escape sample, the techniques of this disclosure may be used to signal existence of such mode. In example for purposes of illustration, video encoder 20 and video decoder 30 may be configured to code a flag (which may be referred to as a block-level escape flag) that indicates whether any of the samples of the block being coded are coded as an escape sample. In some instances, a flag value of zero may indicate that none of the samples or pixels of the block are coded as escape samples. A flag value of one may indicate that at least one sample or pixel of the block is coded as an escape sample. Hence, the block-level escape syntax may indicate, for all samples of a block of video data, whether at least one sample of the block is coded with without using an index to a palette of color values for the block, e.g., is coded using Escape mode. According to aspects of this disclosure, the above described syntax may achieve a bit savings relative to techniques of signaling escape samples without a block level indication. For example, in instances in which the syntax indicates that no samples of a block are coded as escape samples, ( e.g., the above-described flag is zero), video encoder 20 and video decoder 30 may not code any other syntax associated with escape samples for the block. For example, with respect to the explicit escape signaling described herein, video encoder 20 and video decoder 30 may skip the coding of the sample-level escape mode flags. With respect to the implicit escape signaling, video encoder 50 and video decoder 30 may skip the coding of the additional index for the palette that indicates the escape sample. In this example, video encoder 20 and video decoder 30 may only code an SPoint flag to distinguish between CopyFromTop mode and Value mode.) [Joshi: col. 28, line 21-54 – Please also see more details in col. 29, line 48-62]; (i.e. In another example, according to aspects of this disclosure, when a palette size is one, runs of samples coded with palette index zero may be terminated by escape samples. That is, a run of palette indices may be interrupted by a position being coded as an escape sample. In this example, video encoder 20 and video decoder 30 may be configured to skip the coding of the SPoint flag. In addition, in this example, video encoder 20 and video decoder 30 may be configured to infer that the mode for the palette indices is Value mode as well as the index of Value mode (e.g., with only one entry in the palette, it may not be necessary to signal the index for Value mode). In this example, video encoder 20 and video decoder 30 may infer that the sample immediately following a run is coded as an escape sample and skip the coding of escape related syntax) [Joshi: col. 29, line 48-62 – Please also see other illustrations from col. 28, line 65 to col.29, line 48]. Hence, it is clear from these sample descriptions that Joshi discloses how code the color value in the escape mode. As a result, the Applicant’s argument and conclusion “Joshi does not indicate how the coding/decoding is performed. Thus, Joshi fails to teach or suggest "for an escape mode of the palette mode: ... encoding the quantized sample value for the color component of the unit using a kth-order Exponential-Golomb binarization of a syntax element that represents the quantized sample value for the color component of the unit, wherein the kth-order Exponential-Golomb binarization is independent of any unit-level quantization parameter for the unit" ( as recited in claim 21 ), "for an escape mode of the palette mode: decoding the quantized sample value for the color component of the unit using a kth-order Exponential Golomb binarization of the syntax element without any parsing dependency on a unit-level quantization parameter for the unit" ( as recited in claim 27), or "for an escape mode of the palette mode: decoding a quantized sample value for a color component of the unit using a kth-order Exponential-Golomb binarization of a syntax element that represents the quantized sample value for the color component of the unit without any parsing dependency on a unit-level quantization parameter for the unit" (as recited in claim 34)” are not persuasive. 

Argument #4:  “Powell fails to remedy the deficiencies of the rejections. Powell generally describes lossy compression of transform coefficients.” (Paragraph 1 on page 10 of the Remarks).  The Examiner respectfully disagrees. As it was discussed in the responses for the Arguments #1-#3, Joshi teaches how use kth-order Exponential-Golomb binarization for entropy coding/decoding of a quantized sample value in the escape mode of the palette mode. As a result, this argument is also not persuasive.

Accordingly, the Examiner respectfully maintains the rejections and applicability of the art used.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are “a video source” in claim 25, “a buffer” and “a video decoder” in claim 34. 
             Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
              If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 

Claims 21-23, 25-29, 32-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Patent 10,038,915 B2), (“Joshi”), in view of Powell (US Patent 6,292,194 B1), (“Powell”).
Regarding claim 21, Joshi meets the claim limitations, as follows:
In a computer system (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1], a method (i.e. a method) [Joshi: col. 2, line 22] comprising:receiving (i.e. receive) [Joshi: col. 1, line 36] a picture ((i.e. receive video data) [Joshi: col. 11, line 18]; (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53]); andencoding (encoding) [Joshi: col. 50, line 4] the picture (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53], wherein the encoding (encoding) [Joshi: col. 50, line 4] the picture (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53] includes encoding a unit of the picture ((a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]) in a palette mode ((i.e. an encoder or decoder, or combined encoder-decoder (codec), may be configured to perform inter- and intra-predictive coding, as well as palette-based coding) [Joshi: col. 4, line 67 – col. 5, line 3]; (i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]), the unit being encoded in a lossy manner ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36]; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 33-35]), and wherein the encoding (encoding) [Joshi: col. 50, line 4] the unit in the palette mode includes ((a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]; (i.e. an encoder or decoder, or combined encoder-decoder (codec), may be configured to perform inter- and intra-predictive coding, as well as palette-based coding) [Joshi: col. 4, line 67 – col. 5, line 3]; (i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]; (i.e. Video encoder 20 also includes a palette-based encoding unit 122 configured to perform various aspects of the palette-based coding techniques described in this disclosure.) [Joshi: col. 34, line 15-18]; (i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]), for an escape mode (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 33-38] of the palette mode ((i.e. video encoder 20 may encode an indication that the final position of row 268 is an escape sample (e.g., index 4), as well as an indication of the sample value) [Joshi: col. 47, line 18-20]; (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]; (i.e. When performing implicit escape signaling, video encoder 20 may encode, for a particular sample value of a block, data that represents the additional index to indicate that the additional sample is coded as an escape sample (e.g., a sample that does not have a color value represented in a palette for coding the block). Video encoder 20 may also encode the color value(s) of the escape sample.) [Joshi: col. 16, line 10-16]): quantizing a sample value ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]) for a color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36];  (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]); and encoding (encoding) [Joshi: col. 50, line 4] the quantized sample value for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36];  (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]) using a kth-order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]) of a syntax element (i.e. one or more block-level syntax elements that indicate whether any sample of the block is decoded as an escape sample) [Joshi: col. 4, line 24-25; Fig. 8] that represents the quantized sample value for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14];  (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]; (i.e. In some instances, video a syntax element  numPredPalette to indicate the number of the predicted palette entries. If the value of numPredPalette is equal to the value of MAX_PLT_SIZE (i.e., the maximum palette size), video encoder 20 and video decoder 30 may be configured to skip the coding of the number of new palette entries altogether. Otherwise, if the value of numPredPalette is less than the value of MAX_PLT_SIZE, video encoder 20 and video decoder 30 may be configured to code video encoder 20 and video decoder 30 may use a truncated binarization based on (MAX_PLT_SIZE - numPredPalette), which is the maximum possible value for the number of new palette entries, to code data indicating the number of new entries) [Joshi: col. 23, line 66 - col. 24, line 11]), wherein the kth-order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]) is independent of any unit-level quantization parameter for the unit (i.e. With respect to the HEVC framework, as an example, the palette-based coding techniques may be configured to be used as a coding unit (CU) mode. In other examples, the palette-based coding techniques may be configured to be used as a PU mode in the framework of HEVC. Accordingly, all of the disclosed processes described herein (throughout this disclosure) in the context of a CU mode may, additionally or alternatively, apply to PU. However, these HEVC-based examples should not be considered a restriction or limitation of the palette-based coding techniques described herein, as such techniques may be applied to work independently or as part of other existing or yet to be developed systems / standards. In these cases, the unit for palette coding can be square blocks, rectangular blocks or even regions of non-rectangular shape) [Joshi: col. 36, line 5-19], and wherein the encoding (encoding) [Joshi: col. 50, line 4] the quantized sample values (i.e. the quantized transform coefficients) [Joshi: col. 13, line 64-65] includes: mapping (i.e. coding map) [Joshi: col. 2, line 21] the quantized sample value (i.e. the quantized transform coefficients) [Joshi: col. 13, line 64-65] for the color component of the unit (i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36] to a string of one or more binary values ((i.e. video encoder 20 may encode (and video decoder 30 may obtain, from an encoded bitstream) an indication of an actual pixel value ( or its quantized version) for a position in map 240 if the pixel value is not included in palettes 244) [Joshi: col. 45, line 63-67]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]), wherein the string of one or more binary values (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23] is a part of the kth-order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]); and entropy coding (i.e. entropy coding may be applied) [Joshi: col. 2, line 1] the string of one or more binary values ((i.e. video encoder 20 and video decoder 30 may be configured to use truncated binarization for coding) [Joshi: col. 19, line 5-6]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]).
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
In a computer system, a method comprising:receiving a picture; and
encoding the picture, wherein the encoding the picture includes encoding a unit of the picture in a palette mode, the unit being encoded in a lossy manner, and wherein the encoding the unit in the palette mode includes, for an escape mode of the palette mode: quantizing a sample value for a color component of the unit; and encoding the quantized sample value for the color component of the unit using a kth-order Exponential-Golomb binarization of a syntax element that represents the quantized sample value for the color component of the unit, wherein the kth-order Exponential-Golomb binarization is independent of any unit-level quantization parameter for the unit, and wherein the encoding the quantized sample values includes: mapping the quantized sample value for the color component of the unit to a string of one or more binary values, wherein the string of one or more binary values is a part of the kth-order Exponential-Golomb binarization; and entropy coding the string of one or more binary values.   
However, in the same field of endeavor Powell further discloses the claim limitations and the deficient claim limitations, as follows:
the unit being encoded (i.e. The compression method implemented in this architecture includes both a lossy and lossless mode. The lossy mode employs a Discrete Cosine Transform (DCT) and quantization followed by entropy coding to compress pixel blocks. The lossless mode includes a prediction stage and entropy coding) [Powell: col. 42, line 2-7; Fig. 21; Fig. 24] in a lossy manner (i.e. FIG. 21 is a diagram illustrating an implementation of a losssy compression method) [Powell: col. 4, line 41-41; Fig. 21], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi with Powell to encode the video in the lossy compression mode.  
Therefore, the combination of Joshi with Powell will enable the system to encode data with a high efficiency video coding in the lossy compression mode. 

Regarding claim 22, Joshi meets the claim limitations as set forth in claim 20.
Joshi further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], wherein the unit is a coding unit in a slice of the picture ((i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]; (i.e. The CTUs of 40 HEVC may be broadly analogous to the macroblocks of other standards, such as H.264/ AVC. However, a CTU is not necessarily limited to a particular size and may include one or more coding units (CUs). A slice may include an integer number of CTUs ordered consecutively in the raster scan) [Joshi: col. 12, line 39-44]).

Regarding claim 23, Joshi meets the claim limitations as set forth in claim 21.
Joshi further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], the encoding (encoding) [Joshi: col. 50, line 4] the picture (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53] further includes encoding a second sample value ((i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. In an example for purposes of illustration, a string of consecutive palette indices of a block may be 0, 2, 2, 2, 2, 5 ( e.g., where each index corresponds to a sample in the block). In this example, a video coder may code the second sample) [Joshi: col. 7, line 23-27]) in the escape mode of the palette mode ((i.e. the video coder may code other syntax (such as an additional palette index, as described below) for a sample that indicates that the sample is coded as an escape sample, e.g., using Escape mode (referred to herein as explicit escape signaling)) [Joshi: col. 8, line 2-6]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65]; (i.e. an indication that the final position of row 268 is an escape sample (e.g., index 4), as well as an indication of the sample value) [Joshi: col. 47, line 18-20]), and wherein the encoding (encoding) [Joshi: col. 50, line 4] the second sample value (i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27] includes: 
mapping (i.e. palette-based coding map) [Joshi: col. 2, line 21] the second sample value to a string of one or more binary values ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. After coding an index that is equal to 2, the video coder may code a run of three, which indicates that the three subsequent samples also have the same palette index of two) [Joshi: col. 7, line 28-31]), wherein the string is part of a fixed-length binarization ((i.e. In some instances, a fixed number of prefix bins from the code for the new palette entries minus 1 may be context-coded) [Joshi: col. 25, line 31-33]; (i.e. The MAX_PLT_SIZE syntax element or (MAX_PLT_SIZE-1) may be signaled using fixed length codes (assuming a normative limit on MAX_PLT_SIZE) or Golomb-Rice or exponential Golomb codes) [Joshi: col. 26, line 4-8]) that depends on sample depth of the second sample value (i.e. the maximum palette size may depend on a profile or the bit-depth of the video data being coded. For example, for a larger input bit-depth (or profile bit-depth), the syntax element MAX_PLT_SIZE may be used to specify a relatively larger maximum palette size) [Joshi: col. 25, line 43-47]; and 
entropy coding the string of one or more binary values (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23].  

Regarding claim 25, Joshi meets the claim limitations as set forth in claim 21.
Joshi further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], wherein the picture is received from a video source (i.e. receives a sequence of source video pictures) [Li: col. 7, line 20-23; Fig. 9] configured to produce a video sequence of a screen capture content (i.e. in applications like remote desktop, collaborative work and wireless display, computer generated screen content may be the dominant content to be compressed. This type of content tends to have discrete-tone and feature sharp lines, and high contrast object boundaries. The assumption of continuous-tone and smoothness may no longer apply, and thus, traditional video coding techniques may be inefficient ways to compress the content. This disclosure describes palette-based coding, which may be particularly suitable for screen generated content coding (e.g., screen content coding (SCC)). The techniques for palette-based coding of video data may be used with one or more other coding techniques, such as techniques for inter- or intra-predictive coding) [Joshi: col. 4, line 53-66], the video sequence comprising the picture (i.e. In HEVC and other video coding standards, a video sequence typically includes a series of pictures. Pictures may also be referred to as "frames.") [Joshi: col. 12, line 21-23].

Regarding claim 26, Joshi meets the claim limitations as set forth in claim 21.
Joshi further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], wherein another syntax element indicates ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65]) whether transform and quantization ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36] are bypassed for the unit (i.e. video encoder 20 and video decoder 30 may be configured to code such flags using CABAC bypass mode to reduce the number of context coded bins) [Joshi: col. 20, line 65-67], and wherein the other syntax element indicates ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65])  a result of determining whether the unit is encoded ((i.e. one or more block-level syntax elements that indicate whether any sample of the block is encoded as) [Joshi: col. 4, line 18-20] ; (i.e. coding mode for coding of coding units (CUs)) [Joshi: col. 12, line 18]) in a lossless manner or the lossy manner ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36]; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 33-35]).  
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein another syntax element indicates whether transform and quantization are bypassed for the unit, and wherein the other syntax element indicates a result of determining whether the unit is encoded in a lossless manner or the lossy manner.    
However, in the same field of endeavor Powell further discloses the claim limitations and the deficient claim limitations, as follows:
whether the unit is encoded in (i.e. The compression method implemented in this architecture includes both a lossy and lossless mode. The lossy mode employs a Discrete Cosine Transform (DCT) and quantization followed by entropy coding to compress pixel blocks. The lossless mode includes a prediction stage and entropy coding.) [Powell: col. 42, line 2-7; Fig. 21; Fig. 24] a lossless manner (i.e. FIG. 24 is a diagram illustrating an implementation of a lossless compression method) [Powell: col. 4, line 49-50; Fig. 24] or lossy manner (i.e. FIG. 21 is a diagram illustrating an implementation of a losssy compression method) [Powell: col. 4, line 41-41; Fig. 21].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi with Powell to select between the lossy and lossless compression mode.  
Therefore, the combination of Joshi with Powell will enable the system to encode data with an appropriate mode for a particular application, such as high efficiency video coding in lossy compression and a perfect reconstruction video data in lossless compression. 

Regarding claim 27, Joshi meets the claim limitations, as follows:
One or more non-transitory computer-readable media having stored thereon ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]) encoded data for a picture ((i.e. obtain, from an encoded bitstream) [Joshi: col. 5, line 44-45]; (i.e. receive video data) [Joshi: col. 11, line 18]), the encoded data (i.e.  an encoded bitstream) [Joshi: col. 5, line 45] including a syntax element ((i.e. FIG. 8 is a flowchart illustrating an example process for decoding a block of video data based on one or more block-level syntax elements that indicate whether any sample of the block is decoded as an escape sample) [Joshi: col. 4, line 23-25]; (i.e. the video coder may code other syntax (such as an additional palette index, as described below) for a sample that indicates that the sample is coded as an escape sample, e.g., using Escape mode (referred to herein as explicit escape signaling)) that represents a quantized sample value for a color component of a unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14];  (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]; (i.e. In some instances, video a syntax element  numPredPalette to indicate the number of the predicted palette entries. If the value of numPredPalette is equal to the value of MAX_PLT_SIZE (i.e., the maximum palette size), video encoder 20 and video decoder 30 may be configured to skip the coding of the number of new palette entries altogether. Otherwise, if the value of numPredPalette is less than the value of MAX_PLT_SIZE, video encoder 20 and video decoder 30 may be configured to code video encoder 20 and video decoder 30 may use a truncated binarization based on (MAX_PLT_SIZE - numPredPalette), which is the maximum possible value for the number of new palette entries, to code data indicating the number of new entries) [Joshi: col. 23, line 66 - col. 24, line 11]) of the picture ((i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53]; (i.e. an encoded representation of a picture) [Joshi: col. 10, line 32]), the unit having been encoded ((i.e. one or more block-level syntax elements that indicate whether any sample of the block is encoded as) [Joshi: col. 4, line 18-20] ; (i.e. coding mode for coding of coding units (CUs)) [Joshi: col. 12, line 18]) in a lossy manner ((i.e. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 12-14]; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 33-35], the encoded data (i.e.  an encoded bitstream) [Joshi: col. 5, line 45] being organized (i.e.  Video encoder 20 may output the entropy-encoded syntax elements in a bitstream) [Joshi: col. 14, line 1-2] to facilitate decoding of the picture by operations (i.e. Video decoder 30 also includes a palette-based decoding unit 165 configured to perform various aspects of the palette-based coding techniques described in this disclosure) [Joshi: col. 39, line 31-33] comprising decoding (decoding) [Joshi: col. 52, line 1] the unit in a palette mode ((i.e. perform palette-based decoding when a palette-based encoding mode is selected) [Joshi: col. 36, line 20-22]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]), including, for an escape mode of the palette mode (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]: decoding ((i.e. Video decoder 30 also includes a palette-based decoding unit 165 configured to perform various aspects of the palette-based coding techniques described in this disclosure) [Joshi: col. 39, line 31-33]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65] the quantized sample value for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37]) using a kth order Exponential-Golomb ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word) [Joshi: col. 30, line 58]) binarization of the syntax element ((i.e. video encoder 20 and video decoder 30 may be configured to use truncated binarization for coding) [Joshi: col. 19, line 5-6]; (i.e. In some instances, video a syntax element  numPredPalette to indicate the number of the predicted palette entries. If the value of numPredPalette is equal to the value of MAX_PLT_SIZE (i.e., the maximum palette size), video encoder 20 and video decoder 30 may be configured to skip the coding of the number of new palette entries altogether. Otherwise, if the value of numPredPalette is less than the value of MAX_PLT_SIZE, video encoder 20 and video decoder 30 may be configured to code video encoder 20 and video decoder 30 may use a truncated binarization based on (MAX_PLT_SIZE - numPredPalette), which is the maximum possible value for the number of new palette entries, to code data indicating the number of new entries) [Joshi: col. 23, line 66 - col. 24, line 11]) without any parsing dependency on a unit-level (i.e. With respect to the HEVC framework, as an example, the palette-based coding techniques may be configured to be used as a coding unit (CU) mode. In other examples, the palette-based coding techniques may be configured to be used as a PU mode in the framework of HEVC. Accordingly, all of the disclosed processes described herein (throughout this disclosure) in the context of a CU mode may, additionally or alternatively, apply to PU. However, these HEVC-based examples should not be considered a restriction or limitation of the palette-based coding techniques described herein, as such techniques may be applied to work independently or as part of other existing or yet to be developed systems/standards. In these cases, the unit for palette coding can be square blocks, rectangular blocks or even regions of non-rectangular shape.) [Joshi: col. 36, line 5-19] quantization parameter for the unit ((i.e. a quantization parameter (QP) value associated with the CU) [Joshi: col. 38, line 8-9]; (i.e. Video decoder 30 then decodes all samples of the block using the color associated with the escape sample and without decoding other syntax elements for the block (e.g., other than the color value(s) associated with the escape sample)) [Joshi: col. 51, line 45-49], including ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. Video decoder 30 then decodes all samples of the block using the color associated with the escape sample) [Joshi: col. 51, line 45-46]): determining (i.e. video decoder 30 may determine) [Joshi: col. 26, line 3] the kth-order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]) by invoking a kth order Exponential-Golomb binarization process ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]); and entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a string of one or more binary values ((i.e. video encoder 20 and video decoder 30 may be configured to use truncated binarization for coding) [Joshi: col. 19, line 5-6]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]) for the quantized sample value ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. After coding an index that is equal to 2, the video coder may code a run of three, which indicates that the three subsequent samples also have the same palette index of two) [Joshi: col. 7, line 28-31]) for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37] (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]), wherein the entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] uses the kth order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]); and inverse quantizing the quantized sample value ((i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU.) [Joshi: col. 14, line 35-37]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36]) for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37]).  
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
One or more non-transitory computer-readable media having stored thereon encoded data for a picture, the encoded data including a syntax element that represents a quantized sample value for a color component of a unit of the picture, the unit having been encoded in a lossy manner, the encoded data being organized to facilitate decoding of the picture by operations comprising decoding the unit in a palette mode, including, for an escape mode of the palette mode: decoding the quantized sample value for the color component of the unit using a kth order Exponential-Golomb binarization of the syntax element without any parsing dependency on a unit-level quantization parameter for the unit, including: determining the kth-order Exponential-Golomb binarization by invoking a kth order Exponential-Golomb binarization process; and entropy decoding a string of one or more binary values for the quantized sample value for the color component of the unit, wherein the entropy decoding uses the kth order Exponential-Golomb binarization; and inverse quantizing the quantized sample value for the color component of the unit.   
However, in the same field of endeavor Powell further discloses the claim limitations and the deficient claim limitations, as follows:
the unit having been encoded (i.e. The compression method implemented in this architecture includes both a lossy and lossless mode. The lossy mode employs a Discrete Cosine Transform (DCT) and quantization followed by entropy coding to compress pixel blocks. The lossless mode includes a prediction stage and entropy coding) [Powell: col. 42, line 2-7; Fig. 21; Fig. 24] in a lossy manner (i.e. FIG. 21 is a diagram illustrating an implementation of a losssy compression method) [Powell: col. 4, line 41-41; Fig. 21], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi with Powell to encode the video in the lossy compression mode.  
Therefore, the combination of Joshi with Powell will enable the system to encode data with a high efficiency video coding in the lossy compression mode. 

Regarding claim 28, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein the unit is a coding unit in a slice of the picture ((i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]; (i.e. The CTUs of 40 HEVC may be broadly analogous to the macroblocks of other standards, such as H.264/ AVC. However, a CTU is not necessarily limited to a particular size and may include one or more coding units (CUs). A slice may include an integer number of CTUs ordered consecutively in the raster scan) [Joshi: col. 12, line 39-44]).

Regarding claim 29, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein the operations further include decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a second sample value (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. In an example for purposes of illustration, a string of consecutive palette indices of a block may be 0, 2, 2, 2, 2, 5 ( e.g., where each index corresponds to a sample in the block). In this example, a video coder may code the second sample) [Joshi: col. 7, line 23-27]) in the escape mode of the palette mode ((i.e. the video coder may code other syntax (such as an additional palette index, as described below) for a sample that indicates that the sample is coded as an escape sample, e.g., using Escape mode (referred to herein as explicit escape signaling)) [Joshi: col. 8, line 2-6]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65]; (i.e. an indication that the final position of row 268 is an escape sample (e.g., index 4), as well as an indication of the sample value) [Joshi: col. 47, line 18-20]), and wherein the decoding (decoding) [Joshi: col. 52, line 1] the second sample value (i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27] includes: determining (i.e. video decoder 30 may determine) [Joshi: col. 26, line 3] a fixed-length binarization ((i.e. The MAX_PLT_SIZE syntax element or (MAX_PLT_SIZE-1) may be signaled using fixed length codes (assuming a normative limit on MAX_PLT_SIZE) or Golomb-Rice or exponential Golomb codes) [Joshi: col. 26, line 4-8]; (i.e. In some instances, a fixed number of prefix bins from the code for the new palette entries minus 1 may be context-coded) [Joshi: col. 25, line 31-33]) that depends on a sample depth of the second sample value (i.e. the maximum palette size may depend on a profile or the bit-depth of the video data being coded. For example, for a larger input bit-depth (or profile bit-depth), the syntax element MAX_PLT_SIZE may be used to specify a relatively larger maximum palette size) [Joshi: col. 25, line 43-47]; and entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a second string of one or more binary values for the second sample value ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. After coding an index that is equal to 2, the video coder may code a run of three, which indicates that the three subsequent samples also have the same palette index of two) [Joshi: col. 7, line 28-31]), wherein the entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] uses the fixed-length binarization ((i.e. In some instances, a fixed number of prefix bins from the code for the new palette entries minus 1 may be context-coded) [Joshi: col. 25, line 31-33]; (i.e. The MAX_PLT_SIZE syntax element or (MAX_PLT_SIZE-1) may be signaled using fixed length codes (assuming a normative limit on MAX_PLT_SIZE) or Golomb-Rice or exponential Golomb codes) [Joshi: col. 26, line 4-8]).  

Regarding claim 32, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein another syntax element indicates ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65]) whether transform and quantization ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36] are bypassed for the unit (i.e. video encoder 20 and video decoder 30 may be configured to code such flags using CABAC bypass mode to reduce the number of context coded bins) [Joshi: col. 20, line 65-67]. 

Regarding claim 33, Joshi meets the claim limitations as set forth in claim 32.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein the decoding (decoding) [Joshi: col. 52, line 1] the unit ((a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]) further includes (i.e. entropy decoding) [Joshi: col. 39, line 25], based on the other syntax element ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65]), determining whether the unit has been encoded ((i.e. one or more block-level syntax elements that indicate whether any sample of the block is encoded as) [Joshi: col. 4, line 18-20] ; (i.e. coding mode for coding of coding units (CUs)) [Joshi: col. 12, line 18]) in a lossless manner or the lossy manner ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36] ; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 33-35]).  
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
The one or more computer-readable media of claim 32, wherein the decoding the unit further includes, based on the other syntax element, determining whether the unit has been encoded in a lossless manner or the lossy manner.   
However, in the same field of endeavor Powell further discloses the claim limitations and the deficient claim limitations, as follows:
whether the unit has been encoded in (i.e. The compression method implemented in this architecture includes both a lossy and lossless mode. The lossy mode employs a Discrete Cosine Transform (DCT) and quantization followed by entropy coding to compress pixel blocks. The lossless mode includes a prediction stage and entropy coding.) [Powell: col. 42, line 2-7; Fig. 21; Fig. 24] a lossless manner (i.e. FIG. 24 is a diagram illustrating an implementation of a lossless compression method) [Powell: col. 4, line 49-50; Fig. 24] or lossy manner (i.e. FIG. 21 is a diagram illustrating an implementation of a losssy compression method) [Powell: col. 4, line 41-41; Fig. 21].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi with Powell to select between the lossy and lossless compression mode.  
Therefore, the combination of Joshi with Powell will enable the system to encode data with an appropriate mode for a particular application, such as high efficiency video coding in lossy compression and a perfect reconstruction video data in lossless compression. 

Regarding claim 34, Joshi meets the claim limitations, as follows:
A computer system comprising a processor (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1] and memory that implement a video decoder system (i.e. video decoder 30 includes an entropy decoding unit 150, video data memory 151) [Joshi: col. 39, line 24-25; Fig. 3], the video decoder system (i.e. video decoder 30) [Joshi: col. 39, line 24; Fig. 3] comprising: a buffer ((i.e. a decoded picture buffer) [Joshi: col. 34, line 10]; (i.e. video data memory) [Joshi: col. 34, line 6]) configured to receive encoded data for a picture ((i.e. Video data memory 101 may store video data to be encoded by the components of video encoder 20) [Joshi: col. 34, line 21-22]; (i.e. Decoded picture buffer 116 25 may be a reference picture memory that stores reference video data for use in encoding video data by video encoder 20, e.g., in intra- or inter-coding modes) [Joshi: col. 34, line 24-27]; (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53]; (i.e. an encoded representation of a picture) [Joshi: col. 10, line 32]); and a video decoder (i.e. video decoder 30) [Joshi: col. 39, line 24; Fig. 3] configured to decode the picture with operations (i.e. an encoder or decoder, or combined encoder-decoder (codec), may be configured to perform inter- and intra-predictive coding, as well as palette-based coding) [Joshi: col. 4, line 67 – col. 5, line 3]  that include decoding a unit of the picture ((a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]) in a palette mode ((i.e. Video decoder 30 also includes a palette-based decoding unit 165 configured to perform various aspects of the palette-based coding techniques described in this disclosure) [Joshi: col. 39, line 31-33]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65];  (i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]; (i.e. an encoder or decoder, or combined encoder-decoder (codec), may be configured to perform inter- and intra-predictive coding, as well as palette-based coding) [Joshi: col. 4, line 67 – col. 5, line 3]), the unit having been encoded ((i.e. one or more block-level syntax elements that indicate whether any sample of the block is encoded as) [Joshi: col. 4, line 18-20] ; (i.e. coding mode for coding of coding units (CUs)) [Joshi: col. 12, line 18]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]) in a lossy manner ((i.e. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 12-14]; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 33-35]), wherein the decoding (decoding) [Joshi: col. 52, line 1] the unit in a palette mode ((i.e. perform palette-based decoding when a palette-based encoding mode is selected) [Joshi: col. 36, line 20-22]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]), includes, for an escape mode of the palette mode (i.e. with explicit escape signaling, video encoder 20 and video decoder 30 may code an explicit per-sample Escape mode flag for each sample position of map 240) [Joshi: col. 47, line 25-28]: decoding ((i.e. Video decoder 30 also includes a palette-based decoding unit 165 configured to perform various aspects of the palette-based coding techniques described in this disclosure) [Joshi: col. 39, line 31-33]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65] the quantized sample value for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]) using a kth order Exponential-Golomb ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word) [Joshi: col. 30, line 58]) binarization of the syntax element ((i.e. video encoder 20 and video decoder 30 may be configured to use truncated binarization for coding) [Joshi: col. 19, line 5-6]; (i.e. In some instances, video a syntax element  numPredPalette to indicate the number of the predicted palette entries. If the value of numPredPalette is equal to the value of MAX_PLT_SIZE (i.e., the maximum palette size), video encoder 20 and video decoder 30 may be configured to skip the coding of the number of new palette entries altogether. Otherwise, if the value of numPredPalette is less than the value of MAX_PLT_SIZE, video encoder 20 and video decoder 30 may be configured to code video encoder 20 and video decoder 30 may use a truncated binarization based on (MAX_PLT_SIZE - numPredPalette), which is the maximum possible value for the number of new palette entries, to code data indicating the number of new entries) [Joshi: col. 23, line 66 - col. 24, line 11]) without any parsing dependency on a unit-level (i.e. With respect to the HEVC framework, as an example, the palette-based coding techniques may be configured to be used as a coding unit (CU) mode. In other examples, the palette-based coding techniques may be configured to be used as a PU mode in the framework of HEVC. Accordingly, all of the disclosed processes described herein (throughout this disclosure) in the context of a CU mode may, additionally or alternatively, apply to PU. However, these HEVC-based examples should not be considered a restriction or limitation of the palette-based coding techniques described herein, as such techniques may be applied to work independently or as part of other existing or yet to be developed systems/standards. In these cases, the unit for palette coding can be square blocks, rectangular blocks or even regions of non-rectangular shape.) [Joshi: col. 36, line 5-19] quantization parameter for the unit ((i.e. a quantization parameter (QP) value associated with the CU) [Joshi: col. 38, line 8-9]; (i.e. Video decoder 30 then decodes all samples of the block using the color associated with the escape sample and without decoding other syntax elements for the block (e.g., other than the color value(s) associated with the escape sample)) [Joshi: col. 51, line 45-49], including ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. Video decoder 30 then decodes all samples of the block using the color associated with the escape sample) [Joshi: col. 51, line 45-46]): determining (i.e. video decoder 30 may determine) [Joshi: col. 26, line 3] the kth-order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]) by invoking a kth order Exponential-Golomb binarization process ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]); and entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a string of one or more binary values ((i.e. video encoder 20 and video decoder 30 may be configured to use truncated binarization for coding) [Joshi: col. 19, line 5-6]; (i.e. For each entry in the predictor palette, a binary flag may be coded to indicate whether the entry associated with the flag is copied to the current palette (e.g., indicated by flag=!). The string of binary flags may be referred to as the binary palette prediction vector) [Joshi: col. 6, line 19-23]) for the quantized sample value ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. After coding an index that is equal to 2, the video coder may code a run of three, which indicates that the three subsequent samples also have the same palette index of two) [Joshi: col. 7, line 28-31]) for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]), wherein the entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] uses the kth order Exponential-Golomb binarization ((i.e. According to aspects of this disclosure, video encoder 20 and video decoder 30 may be configured to code data indicating a run value using a truncated Exp-Golomb code. For example, a kth order truncated Exp-Golomb (TEGk) code word is also composed of two parts, a prefix and a suffix.) [Joshi: col. 31, line 21-26]; (i.e. a kth order Exp-Golomb (EGk) code word is composed of two parts, a prefix and a suffix.) [Joshi: col. 30, line 58-59]); and inverse quantizing the quantized sample value ((i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU.) [Joshi: col. 14, line 35-37]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36]) for the color component of the unit ((i.e. the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 34-36]; (i.e. video decoder 30 may inverse quantize transform coefficient blocks associated with TUs of the current CU) [Joshi: col. 14, line 35-37]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]).  
Joshi does not explicitly disclose the following claim limitations (Emphasis added).
A computer system comprising a processor and memory that implement a video decoder system, the video decoder system comprising: a buffer configured to receive encoded data for a picture; and a video decoder configured to decode the picture with operations that include decoding a unit of the picture in a palette mode, the unit having been encoded in a lossy manner, wherein the decoding the unit in the palette mode includes, for an escape mode of the palette mode: decoding a quantized sample value for a color component of the unit using a kth order Exponential-Golomb binarization of a syntax element that represents the quantized sample value for the color component of the unit without any parsing dependency on a unit-level quantization parameter for the unit, including:  Page 5 of 7KBR:iar 04/15/20 357557-US-CNTFILED VIA EFS ON APRIL 15, 2020 Attorney Reference Number 3382-94999-09 determining the kth-order Exponential-Golomb binarization by invoking a kth order Exponential-Golomb binarization process; and entropy decoding a string of one or more binary values for the quantized sample value for the color component of the unit, wherein the entropy decoding uses the kth order Exponential-Golomb binarization; and inverse quantizing the quantized sample value for the color component of the unit.     
However, in the same field of endeavor Powell further discloses the claim limitations and the deficient claim limitations, as follows:
the unit having been encoded (i.e. The compression method implemented in this architecture includes both a lossy and lossless mode. The lossy mode employs a Discrete Cosine Transform (DCT) and quantization followed by entropy coding to compress pixel blocks. The lossless mode includes a prediction stage and entropy coding) [Powell: col. 42, line 2-7; Fig. 21; Fig. 24] in a lossy manner (i.e. FIG. 21 is a diagram illustrating an implementation of a losssy compression method) [Powell: col. 4, line 41-41; Fig. 21], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi with Powell to encode the video in the lossy compression mode.  
Therefore, the combination of Joshi with Powell will enable the system to encode data with a high efficiency video coding in the lossy compression mode. 

Regarding claim 35, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1], wherein the unit is a coding unit in a slice of the picture ((i.e. application of a palette-based coding mode for coding of coding units (CUs) or prediction units (PU s) in an HEVC codec is described for 20 purposes of example) [Joshi: col. 12, line 17-20]; (i.e. The CTUs of 40 HEVC may be broadly analogous to the macroblocks of other standards, such as H.264/ AVC. However, a CTU is not necessarily limited to a particular size and may include one or more coding units (CUs). A slice may include an integer number of CTUs ordered consecutively in the raster scan) [Joshi: col. 12, line 39-44]).

Regarding claim 36, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1], wherein the operations further include decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a second sample value (i.e. The video devices may transmit, receive, encode, decode, and/or store digital video information more efficiently by implementing such video compression techniques. Video compression techniques perform spatial (intra-picture) prediction and/or temporal (inter-picture) prediction to reduce or remove redundancy inherent in video sequences. For block-based video coding, a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks. Video blocks in an intra-coded (I) slice of a picture are encoded using spatial prediction with respect to reference samples in neighboring blocks in the same picture. Video blocks in an inter-coded (P or B) slice of a picture may use spatial prediction with respect to reference samples in neighboring blocks in the same picture or temporal prediction with respect to reference samples in other reference pictures. Pictures may be referred to as frames, and reference pictures may be referred to as reference frames) [Joshi: col. 1, line 35-53]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. In an example for purposes of illustration, a string of consecutive palette indices of a block may be 0, 2, 2, 2, 2, 5 ( e.g., where each index corresponds to a sample in the block). In this example, a video coder may code the second sample) [Joshi: col. 7, line 23-27]) in the escape mode of the palette mode ((i.e. the video coder may code other syntax (such as an additional palette index, as described below) for a sample that indicates that the sample is coded as an escape sample, e.g., using Escape mode (referred to herein as explicit escape signaling)) [Joshi: col. 8, line 2-6]; (i.e. a video decoder may code per-sample data that indicates whether a sample of a palette-coded block is coded based on a color of the sample not being included in a palette for the block. e.g., using the process referred to as "Escape mode" above) [Joshi: col. 7, line 61-65]; (i.e. an indication that the final position of row 268 is an escape sample (e.g., index 4), as well as an indication of the sample value) [Joshi: col. 47, line 18-20]), and wherein the decoding (decoding) [Joshi: col. 52, line 1] the second sample value (i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27] includes: determining (i.e. video decoder 30 may determine) [Joshi: col. 26, line 3] a fixed-length binarization ((i.e. The MAX_PLT_SIZE syntax element or (MAX_PLT_SIZE-1) may be signaled using fixed length codes (assuming a normative limit on MAX_PLT_SIZE) or Golomb-Rice or exponential Golomb codes) [Joshi: col. 26, line 4-8]; (i.e. In some instances, a fixed number of prefix bins from the code for the new palette entries minus 1 may be context-coded) [Joshi: col. 25, line 31-33]) that depends on a sample depth of the second sample value (i.e. the maximum palette size may depend on a profile or the bit-depth of the video data being coded. For example, for a larger input bit-depth (or profile bit-depth), the syntax element MAX_PLT_SIZE may be used to specify a relatively larger maximum palette size) [Joshi: col. 25, line 43-47]; and entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] a second string of one or more binary values for the second sample value ((i.e. a video coder may code the second sample) [Joshi: col. 7, line 26-27]; (i.e. for each entry of the palette predictor, video encoder 20 may encode a one bit flag to indicate whether respective palette predictor entries are included in a palette of a current block. These entries are referred as the predicted palette entries and are indicated by a palette prediction binary vector (e.g., the string of one bit flags). Video encoder 20 may also signal the number of new palette entries following the predicted entries) [Joshi: col. 22, line 33-40]; (i.e. After coding an index that is equal to 2, the video coder may code a run of three, which indicates that the three subsequent samples also have the same palette index of two) [Joshi: col. 7, line 28-31]), wherein the entropy decoding (i.e. entropy decoding) [Joshi: col. 39, line 25] uses the fixed-length binarization ((i.e. In some instances, a fixed number of prefix bins from the code for the new palette entries minus 1 may be context-coded) [Joshi: col. 25, line 31-33]; (i.e. The MAX_PLT_SIZE syntax element or (MAX_PLT_SIZE-1) may be signaled using fixed length codes (assuming a normative limit on MAX_PLT_SIZE) or Golomb-Rice or exponential Golomb codes) [Joshi: col. 26, line 4-8]).

Regarding claim 39, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1],wherein another syntax element indicates ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65]) whether transform and quantization ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36] are bypassed for the unit (i.e. video encoder 20 and video decoder 30 may be configured to code such flags using CABAC bypass mode to reduce the number of context coded bins) [Joshi: col. 20, line 65-67]. 

Regarding claim 40, Joshi meets the claim limitations as set forth in claim 39.
Joshi further meets the claim limitations as follow.
The computer system of claim 39 (i.e. Source device 12 and destination device 14 may comprise a wide range of devices, including desktop computers, mobile computing devices, notebook (e.g., laptop) computers, tablet computers, set-top boxes, telephone handsets) [Joshi: col. 9, line 64-67; Fig. 1], wherein the decoding (decoding) [Joshi: col. 52, line 1] the unit further includes ((i.e. entropy decoding) [Joshi: col. 39, line 25]; (a pixel associated with a palette index that relates a value of the pixel to a color value) [Joshi: col. 42, line 13-14]; (video blocks) [Joshi: col. 1, line 44]), based on the other syntax element ((i.e. syntax elements and/or other data used to) [Joshi: col. 11, line 63]; (i.e. flags) [Joshi: col. 20, line 65]), determining whether the unit has been encoded ((i.e. one or more block-level syntax elements that indicate whether any sample of the block is encoded as) [Joshi: col. 4, line 18-20] ; (i.e. coding mode for coding of coding units (CUs)) [Joshi: col. 12, line 18]) in a lossless manner or the lossy manner ((i.e. Quantization unit 106 may quantize the transform coefficients in a coefficient block. The quantization process may reduce the bit-depth associated with some or all of the transform coefficients. For example, an n-bit transform coefficient may be rounded down to an m-bit transform coefficient during quantization, where n is greater than nm. Quantization unit 106 may quantize a coefficient block associated with a TU of a CU based on a quantization parameter (QP) value associated with the CU. Video encoder 20 may adjust the degree of quantization applied to the coefficient blocks associated with a CU by adjusting the QP value associated with the CU. Quantization may introduce loss of information, thus quantized transform coefficients may have lower precision than the original ones) [Joshi: col. 38, line 1-14]; (i.e. the quantized sample value is signaled explicitly for all color components.) [Joshi: col. 6, line 34-36]; (i.e. Escape mode: in this mode, the sample value is not included into a palette as a palette entry and the quantized sample value is signaled explicitly for all color components) [Joshi: col. 6, line 33-35]).  

The computer system of claim 39, wherein the decoding the unit further includes, based on the other syntax element, determining whether the unit has been encoded in a lossless manner or the lossy manner.   
However, in the same field of endeavor Powell further discloses the claim limitations and the deficient claim limitations, as follows:
whether the unit has been encoded in (i.e. The compression method implemented in this architecture includes both a lossy and lossless mode. The lossy mode employs a Discrete Cosine Transform (DCT) and quantization followed by entropy coding to compress pixel blocks. The lossless mode includes a prediction stage and entropy coding.) [Powell: col. 42, line 2-7; Fig. 21; Fig. 24] a lossless manner (i.e. FIG. 24 is a diagram illustrating an implementation of a lossless compression method) [Powell: col. 4, line 49-50; Fig. 24] or lossy manner (i.e. FIG. 21 is a diagram illustrating an implementation of a losssy compression method) [Powell: col. 4, line 41-41; Fig. 21].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi with Powell to select between the lossy and lossless compression mode.  
Therefore, the combination of Joshi with Powell will enable the system to encode data with an appropriate mode for a particular application, such as high efficiency video coding in lossy compression and a perfect reconstruction video data in lossless compression. 

Claims 24, 30-31, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Patent 10,038,915 B2), (“Joshi”), in view of Powell (US Patent 6,292,194 B1), (“Powell”), in view of Liu et al. (US Patent 10,230,983 B2), (“Liu”).

Regarding claim 24, Joshi meets the claim limitations as set forth in claim 21.
Joshi further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Joshi: col. 2, line 22], wherein k is pre-determined.  
Joshi and Powell do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein k is pre-determined. 
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein k is pre-determined (i.e. the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization. In this example, k is unequal to 0, e.g., k is equal to 3) [Liu: col. 40, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi and Powell with Liu to select a pre-determined value for the kth order of the Exp-Golomb (EGk) binarization process.  
Therefore, the combination of Joshi and Powell with Liu will enable the system to encode an appropriate number of run values for the Exp-Golomb (EGk) binarization code. 

Regarding claim 30, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein k is pre-determined.  
Joshi and Powell do not explicitly disclose the following claim limitations (Emphasis added).
The one or more computer-readable media of claim 27, wherein k is pre-determined. 
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein k is pre-determined (i.e. the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization. In this example, k is unequal to 0, e.g., k is equal to 3) [Liu: col. 40, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi and Powell with Liu to select a pre-determined value for the kth order of the Exp-Golomb (EGk) binarization process.  
Therefore, the combination of Joshi and Powell with Liu will enable the system to encode an appropriate number of run values for the Exp-Golomb (EGk) binarization code. 

Regarding claim 31, Joshi meets the claim limitations as set forth in claim 27.
Joshi further meets the claim limitations as follow.
The one or more computer-readable media of claim 27 ((i.e. the functions may be stored on or transmitted over, as one or more instructions or code, a computer-readable medium and executed by a hardware-based processing unit) [Joshi: col. 54, line 50-53]; (i.e. Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein.) [Joshi: col. 54, line 57]), wherein k is 3.  
Joshi and Powell do not explicitly disclose the following claim limitations (Emphasis added).
The one or more computer-readable media of claim 27, wherein k is 3.  
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein k is 3 (i.e. the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization. In this example, k is unequal to 0, e.g., k is equal to 3) [Liu: col. 40, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi and Powell with Liu to select a pre-determined value for the kth order of the Exp-Golomb (EGk) binarization process.  
Therefore, the combination of Joshi and Powell with Liu will enable the system to encode an appropriate number of run values for the Exp-Golomb (EGk) binarization code. 

Regarding claim 37, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. source device) [Joshi: col. 10, line 5; Fig. 1], wherein k is pre-determined.  
Joshi and Powell do not explicitly disclose the following claim limitations (Emphasis added).
The computer system of claim 34, wherein k is pre-determined. 
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein k is pre-determined (i.e. the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization. In this example, k is unequal to 0, e.g., k is equal to 3) [Liu: col. 40, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi and Powell with Liu to select a pre-determined value for the kth order of the Exp-Golomb (EGk) binarization process.  
Therefore, the combination of Joshi and Powell with Liu will enable the system to encode an appropriate number of run values for the Exp-Golomb (EGk) binarization code. 

Regarding claim 38, Joshi meets the claim limitations as set forth in claim 34.
Joshi further meets the claim limitations as follow.
The computer system of claim 34 (i.e. source device) [Joshi: col. 10, line 5; Fig. 1], wherein k is 3.  
Joshi and Powell do not explicitly disclose the following claim limitations (Emphasis added).
The computer system of claim 34, wherein k is 3. 
However, in the same field of endeavor Liu further discloses the claim limitations and the deficient claim limitations, as follows:
wherein k is 3 (i.e. the suffix bin string may be generated with a k-th order Exp-Golomb (EGk) binarization. In this example, k is unequal to 0, e.g., k is equal to 3) [Liu: col. 40, line 41-43].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joshi and Powell with Liu to select a pre-determined value for the kth order of the Exp-Golomb (EGk) binarization process.  
Therefore, the combination of Joshi and Powell with Liu will enable the system to encode an appropriate number of run values for the Exp-Golomb (EGk) binarization code.                                                                                                                                                                                           
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Philip P. Dang/Primary Examiner, Art Unit 2488